Exhibit 10.2

 

EMPLOYMENT AGREEMENT

AGREEMENT, as of the date set forth on the signature page hereof, by and between
Peabody Energy Corporation, a Delaware corporation (the “Company”), and the
undersigned executive (the “Executive”).

RECITALS

To induce Executive to serve in the executive team position set forth on the
signature page hereof, the Company desires to provide Executive with
compensation and other benefits on the terms and conditions set forth in this
Agreement.

Executive is willing to accept such employment and perform services for the
Company, on the terms and conditions hereinafter set forth.

It is therefore hereby agreed by and between the parties as follows:

1.            Employment.

1.1          Subject to the terms and conditions of this Agreement, the Company
agrees to employ Executive during the Term hereof in the executive team position
set forth on the signature page hereof. In such capacity, Executive shall report
to the Chief Executive Officer of the Company (the “CEO”) and shall have the
customary powers, responsibilities and authorities of executives holding such
positions in corporations of the size, type and nature of the Company, as it
exists from time to time, and as are assigned by the Board of Directors of the
Company (the “Board”) and the CEO.

1.2          Subject to the terms and conditions of this Agreement, Executive
hereby accepts employment in the executive team position set forth on the
signature page hereof commencing as of the date of this Agreement set forth on
the signature page hereof (the “Commencement Date”) and agrees, subject to any
period of vacation or other approved leave, to devote his full business time and
efforts to the performance of services, duties and responsibilities in
connection therewith, subject at all times to review and control of the Board
and the CEO.

 

--------------------------------------------------------------------------------

 

1.3          Nothing in this Agreement shall preclude Executive from engaging in
charitable work and community affairs, from delivering lectures, fulfilling
speaking engagements or teaching at educational institutions, from managing any
investment made by him or his immediate family with respect to which Executive
or such family member is not substantially involved with the management or
operation of the entity in which Executive has invested (provided that no such
investment in publicly traded equity securities or other property may exceed
five percent (5%) of the equity of any entity, without the prior approval of the
CEO or the Board) or from serving, subject to the prior approval of the CEO or
the Board, as a member of boards of directors or as a trustee of any other
corporation, association or entity, to the extent that any of the above
activities do not materially interfere with the performance of his duties
hereunder. For purposes of the preceding sentence, any approval by the CEO or
the Board required therein shall not be unreasonably withheld.

2.            Term of Employment. Executive’s term of employment under this
Agreement (the “Term of Employment”) shall commence on the Commencement Date
and, subject to termination by the terms hereunder, shall have an initial term
of two years (the “Initial Term”), which, beginning on the first anniversary of
the Commencement Date, shall extend thereafter on a day-to-day basis for an
“evergreen” two-year term.

3.            Compensation.

3.1          Salary. During the Term of Employment, the Company shall pay
Executive a base salary (“Base Salary”) at an initial rate as set forth on the
signature page hereof. Base Salary shall be payable in accordance with the
ordinary payroll practices of the Company. During the Term of Employment, the
Board and the CEO shall, in good faith, review, at least annually, Executive’s
Base Salary in accordance with the Company’s customary procedures and practices
regarding the salaries of senior executives and may, if determined by the Board
to be appropriate, increase Executive’s Base Salary following such review. “Base
Salary” for all purposes herein shall be deemed to be a reference to any such
increased amount.

3.2          Annual Bonus. In addition to his Base Salary, Executive shall,
commencing with the 2007 fiscal year and continuing each fiscal year thereafter,
be eligible to receive an annual cash bonus (the “Bonus”) during the term of his
employment hereunder to be developed by the Board, based on achievement of
performance targets established by the Board

 

2

 

--------------------------------------------------------------------------------

 

in consultation with the CEO as soon as practicable at or after the beginning of
the fiscal year for which the performance targets relate. A Bonus award shall be
payable to Executive at the time bonuses are paid to executive officers in
accordance with the Company’s policies and practices as set by the Board in
consultation with the CEO. Notwithstanding the foregoing, with respect to the
2007 fiscal year Executive shall be eligible to receive a Bonus equal to the
amount to which Executive would have been entitled had he been employed by the
Company during the entire 2007 fiscal year. Executive’s Bonus target for the
2007 fiscal year is set forth on the signature page hereof.

3.3          Additional Lump-sum Payment. If Executive (a) remains in the
Company’s employ until Executive attains age fifty-five (55) or (b) dies or
becomes Disabled during the Term of Employment, the Company shall pay Executive
(or, in the event of Executive’s death, Executive’s estate) $800,000 in a lump
sum as soon as administratively feasible (and in no event later than the end of
the short-term deferral period under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”)) following the termination of Executive’s
employment with the Company.

4.            Employee Benefits.

4.1          Equity-Based Compensation. In conjunction with the execution of
this Agreement, the Company and Executive expect to enter into Restricted Stock
Grant Agreements in substantially the forms attached hereto as Exhibits A and B,
respectively (together with any other agreement approved by the Board and
designated by the Board as an “Ancillary Document” for purposes of this
Agreement, the “Ancillary Documents”).

(a)          Restricted Stock Grant A. On the Commencement Date, the Company
intends to grant Executive an award of 45,198 restricted shares of Company stock
under the Company’s Long-Term Equity Incentive Plan. The award will be governed
by and subject to the terms of the award agreement and the Long-Term Equity
Incentive Plan, but will provide for vesting of one third of the restricted
shares on each of October 1, 2007, April 1, 2008 and April 1, 2009, provided
that Executive remains employed with the Company on those dates. The award will
become fully vested if Executive’s employment is terminated by the Company for a
reason other than Cause (as defined in

 

3

 

--------------------------------------------------------------------------------

 

Section 6.2(b) hereof) or terminated by Executive for Good Reason (as defined in
Section 6.1(b) hereof).

(b)          Restricted Stock Grant B. On the Commencement Date, the Company
intends to grant Executive an award of 9,000 restricted shares of Company stock
under the Company’s Long-Term Equity Incentive Plan. The award will be governed
by and subject to the terms of the award agreement and the Long-Term Equity
Incentive Plan, but will provide for vesting of 3,000 of the restricted shares
on each of the grant date, the third anniversary of the grant date, and the
sixth anniversary of the grant date, provided that Executive remains employed
with the Company on those dates. The award will become fully vested if
Executive’s employment is terminated by the Company for a reason other than
Cause (as defined in Section 6.2(b) hereof) or terminated by Executive for Good
Reason (as defined in Section 6.1(b) hereof).

4.2          Employee Benefit Programs, Plans and Practices; Perquisites. The
Company shall provide Executive while employed hereunder with coverage under
such employee benefit plans (commensurate with his position in the Company and
to the extent permitted under any employee benefit plan) in accordance with the
terms thereof, including the Continuation Benefits (as defined herein),
Directors and Officers (“D&O”) insurance policy, which covers claims arising out
of actions or inactions occurring during the Term of Employment, in accordance
with the D&O insurance policy, and other employee benefits which the Company may
make available to its senior executives from time to time in its discretion. The
Company shall also provide Executive with perquisites which the Company may make
available to its senior executives from time to time in its discretion.

4.3          Vacation. Executive shall be entitled to the number of business
days paid vacation in each calendar year as determined in accordance with the
Company’s applicable vacation policies, which shall be taken at such times as
are consistent with Executive’s responsibilities hereunder.

4.4          Personal Leave. Executive shall be entitled to five business days
of paid leave in each of the first two calendar years of this Agreement, which
shall be taken at such times as are consistent with Executive’s responsibilities
hereunder.

 

4

 

--------------------------------------------------------------------------------

 

4.5          Tax Return Preparation. The Company will reimburse Executive for
the expense he incurs for the preparation of his annual income tax return during
the Term of Employment, subject to prevailing Company policy regarding
documentation of such expense.

5.            Expenses. Subject to prevailing Company policy or such guidelines
as may be established by the Board, the Company will reimburse Executive for all
reasonable expenses incurred by Executive in carrying out his duties.

6.            Termination of Employment.

6.1            Termination Not for Cause or for Good Reason.

(a)        General. The Company or Executive may terminate Executive’s Term of
Employment at any time for any reason by written notice at least 30 days in
advance. If the Executive’s employment is terminated (i) by the Company other
than for Cause (as defined in Section 6.2(b) hereof), Disability (as defined in
Section 6.3 hereof) or death or (ii) by Executive for Good Reason (as defined in
Section 6.1(b) hereof), then:

(1)          the Company, as liquidated damages and in lieu of any other damages
therefor, shall (A) continue to pay to Executive Base Salary for a period ending
on the second anniversary date of such termination (the “Continuation Period”),
with such payments to be made in accordance with the terms of Section 3.1 and
(B) pay to Executive an additional amount equal to two times the higher of (x)
Executive’s target Bonus for the year of termination (as established by the
Board under Section 3.2 hereof), or (y) the annualized average of the actual
Bonus awards paid to Executive in the two-year period prior to such termination
(or the total period of Executive’s employment with the Company, if fewer than
two years) (the “Severance Payments”). The Severance Payments shall be made in
substantially equal installments over the Continuation Period in accordance with
Company payroll practices, unless the CEO or the Board approves payment in a
lump sum; provided that in no event will any payment be made until six months
have elapsed following Executive’s termination date if so required under Code
Section 409A;

(2)          the Company shall pay to Executive (i) any unpaid Bonus earned by
Executive with respect to the year immediately preceding the year of

 

5

 

--------------------------------------------------------------------------------

 

termination, if any, and (ii) a prorated bonus (the “Prorated Bonus”) for the
year of termination, payable when such bonuses are paid to other senior
executives of the Company, calculated as the Bonus Executive would have received
in such year based on the Company’s actual performance multiplied by a fraction,
the numerator of which is the number of business days during the year of
termination that Executive was employed and the denominator of which is the
total number of business days during the year of termination; provided that in
no event will any payment be made until six months have elapsed following
Executive’s termination date if so required under Code Section 409A;

(3)          the Company shall also continue to provide Executive during the
Continuation Period with life insurance, medical and other benefits set forth on
the signature page hereof (collectively, the “Continuation Benefits”); provided,
however, that the Company shall not be obligated to provide any benefits under
plans which are not permitted by the terms of such plan or by applicable law or
could jeopardize the plan’s tax status; provided, further, that any such
coverage shall terminate to the extent that Executive is offered or obtains
comparable benefits from any other employer during the Continuation Period; and;

(4)          Executive’s equity-based compensation (including any restricted
stock) shall be governed by the applicable terms and conditions of the relevant
Ancillary Documents.

(5)          Reimbursable expenses incurred by Executive prior to the
termination of his employment with the Company and not previously reimbursed by
the Company shall be reimbursed pursuant to Section 5 hereof.

Notwithstanding the foregoing, if Executive breaches any provision of Section 11
hereof, the remaining balances of the Severance Payments, the Prorated Bonus and
any Continuation Benefits shall be forfeited.

(b)         “Good Reason.” For purposes of this Agreement, “Good Reason” shall
mean (i) a reduction by the Company in Executive’s Base Salary (in which event
Severance Payments shall be made based on Executive’s Base Salary in effect
prior to any such reduction), (ii) a material reduction in the aggregate program
of employee

 

6

 

--------------------------------------------------------------------------------

 

benefits and perquisites to which Executive is entitled (other than a reduction
which affects all executives), (iii) relocation by more than 50 miles from
Executive’s workplace, (iv) any material diminution or material adverse change
in Executive’s duties, responsibilities or reporting relationships which causes
Executive to fall below the level of the executive team (including, but not
limited to, Executive’s ceasing to report directly to the CEO), or (v) a
material decline in Executive’s annual and long-term bonuses opportunity.

(c)          Termination by Executive for Good Reason shall be made by delivery
to the Company by Executive of written notice, given at least 45 days prior to
such termination, which sets forth the conduct believed to constitute Good
Reason; provided, however, that the Company shall have the opportunity to cure
the Good Reason during the first 30 days of such notice period and if the Good
Reason is cured within such 30-day period, Executive’s notice of termination
shall be deemed withdrawn. If no notice is given within 90 days of the event
giving rise to Good Reason, the Good Reason shall be deemed waived.

(d)          Gross-Up Payment.

(i)           If Executive becomes entitled to any payment, benefit or
distribution (or combination thereof) by the Company, any affiliated company, or
one or more trusts established by the Company for the benefit of its employees,
whether paid or payable pursuant to Section 6.1 of this Agreement or any other
plan, arrangement, or agreement with the Company or any affiliated company (the
“Payments”), which are or become subject to the excise tax imposed by Code
Section 4999 or any interest or penalties are incurred by Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, hereinafter collectively referred to as the “Excise Tax”), the
Company shall make to Executive an additional payment (the “Gross-Up Payment”)
in an amount such that after payment by Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and the Excise Tax imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments;

 

7

 

--------------------------------------------------------------------------------

 

provided, however, that such Gross-Up Payment shall not exceed $3,000,000 (such
amount may be increased from time to time by the Board).

(ii)          All determinations required to be made under this Section 6.1(d),
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized certified public
accounting firm as may be designated by the Company (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and
Executive within ten business days of the receipt of notice from Executive that
Payments were made, or such earlier time as is required by the Company; provided
that for purposes of determining the amount of any Gross-Up Payment, Executive
shall be deemed to pay federal income tax at the highest marginal rates
applicable to individuals in the calendar year in which any such Gross-Up
Payment is to be made and deemed to pay state and local income taxes at the
highest effective rates applicable to individuals in the state or locality of
Executive’s residence or place of employment in the calendar year in which any
such Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes that can be obtained from deduction of such state and local taxes,
taking into account limitations applicable to individuals subject to federal
income tax at the highest marginal rates. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 6.1(d), shall be paid by the Company to
Executive (or to the appropriate taxing authority on Executive’s behalf) when
due. If the Accounting Firm determines that no Excise Tax is payable by
Executive, it shall so indicate to Executive in writing. Any determination by
the Accounting Firm shall be binding upon the Company and Executive. As a result
of the uncertainty in the application of Section 4999 of the Code, it is
possible that the amount of the Gross-Up Payment determined by the Accounting
Firm to be due to (or on behalf of) Executive was lower than the amount actually
due (“Underpayment”). In the event that the Company exhausts its remedies
hereunder and Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall

 

8

 

--------------------------------------------------------------------------------

 

determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.

(iii)        Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than ten business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the thirty-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall (i) give the Company any
information reasonably requested by the Company relating to such claim, (ii)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company, (iii) cooperate with the Company in good
faith in order to effectively contest such claim and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 6.1(d), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or

 

9

 

--------------------------------------------------------------------------------

 

contest the claim in any permissible manner, and Executive agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, further, that if the Company directs Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to Executive, on an interest-free basis, and shall indemnify and hold
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
provided, further, that if Executive is required to extend the statute of
limitations to enable the Company to contest such claim, Executive may limit
this extension solely to such contested amount. The Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

(iv)         If, after the receipt by Executive of an amount paid or advanced by
the Company pursuant to this Section 6.1(d), Executive becomes entitled to
receive any refund with respect to a Gross-Up Payment, Executive shall (subject
to the Company’s complying with the requirements of Section 6.1(d)(iii))
promptly pay to the Company the amount of such refund received (together with
any interest paid or credited thereon after taxes applicable thereto). If, after
the receipt by Executive of an amount advanced by the Company pursuant to
Section 6.1(d), a determination is made that Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify Executive
in writing of its intent to contest such denial of refund prior to the
expiration of thirty days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of the Gross-Up Payment required
to be paid.

 

10

 

--------------------------------------------------------------------------------

 

6.2            Voluntary Termination by Executive; Discharge for Cause.

(a)        In the event that Executive’s employment is terminated (i) by the
Company for Cause, as hereinafter defined, or (ii) by Executive other than for
Good Reason, Disability or death, Executive shall be entitled to receive only
(A) any Base Salary accrued but unpaid prior to such termination, (B) any
vacation accrued but unused prior to such termination and any other benefits
provided under the employee benefit programs, plans and practices referred to in
Section 4.2 hereof, in accordance with their terms, and (C) pursuant to Section
5 hereof, reimbursable expenses incurred by Executive prior to the termination
of his employment with the Company and not previously reimbursed by the Company.
After the termination of Executive’s employment under this Section 6.2, the
obligations of the Company under this Agreement to make any further payments, or
provide any benefits specified herein, to Executive, except as provided in the
previous sentence, shall thereupon cease and terminate.

(b)          As used herein, the term “Cause” shall be limited to (i) any
material and uncorrected breach by Executive of the terms of this Agreement,
including, but not limited to, engaging in action in violation of Section 11
hereof, (ii) any willful fraud or dishonesty of Executive involving the property
or business of the Company, (iii) a deliberate or willful refusal or failure of
Executive to comply with any major corporate policy of the Company which is
communicated to Executive in writing or (iv) Executive’s conviction of, or plea
of nolo contendere to, any felony if such conviction shall result in his
imprisonment; provided that with respect to clauses (i), (ii) or (iii) above,
Executive shall have 10 days following written notice of the conduct which is
the basis for the potential termination for Cause within which to cure such
conduct in order to prevent termination for Cause by the Company. Except for
violations of Section 11 hereof or terminations under Section 6.2(b)(iv) above,
only actions, conduct, and events occurring during the term of employment with
the Company shall be the subject of a termination For Cause.               

6.3            Disability.

(a)         In the event of the Disability (as defined in (b) below) of
Executive during the Term of Employment, the Company may terminate Executive’s
Term of Employment

 

11

 

--------------------------------------------------------------------------------

 

upon written notice to Executive (or Executive’s personal representative, if
applicable) effective upon the date of receipt thereof (the “Disability
Commencement Date”). The obligation of the Company to make any further payments
under this Agreement shall, except for earned but unpaid Base Salary, any unpaid
Bonus earned by the Executive with respect to the year immediately preceding the
year of termination, amounts attributable to accrued but unused vacation days,
vested benefits under other Company provided benefit plans and the Prorated
Bonus, cease as of the Disability Commencement Date.

(b)        The term “Disability,” for purposes of this Agreement, generally
shall mean Executive’s absence from the full-time performance of Executive’s
duties pursuant to a reasonable determination made in accordance with the
Company’s long-term disability plan that Executive is disabled and entitled to
long term disability benefits as a result of incapacity due to physical or
mental illness that lasts, or is reasonably expected to last, for at least six
months; provided, however, that with respect to any deferred compensation
provided by this Agreement that is subject to Code Section 409A (such as the
compensation described in Section 3.3), the term “Disability” shall mean
Executive’s (i) inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or to last for a continuous period of not fewer than
12 months, or (ii) receipt, by reason of any medically determinable physical or
mental impairment that can be expected to last for a continuous period of not
fewer than 12 months, of income replacement benefits for a period of not fewer
than three months under an accident and health plan covering Company employees.
Benefits under all other employee benefit programs, plans and practices shall be
paid in accordance with their terms.

6.4          Death. In the event of Executive’s death during his Term of
Employment hereunder or at any time thereafter while payments are still owing to
Executive under the terms of this Agreement, all obligations of the Company to
make any further payments, other than the obligation to pay any accrued but
unpaid Base Salary, any unpaid Bonus earned by the Executive with respect to the
year immediately preceding the year of termination, amounts attributable to
accrued but unused vacation days, vested Benefits under other Company provided
benefit plans and the Prorated Bonus or any remaining payments that were payable
to Executive by reason of

 

12

 

--------------------------------------------------------------------------------

 

his termination of employment under Section 6.1 to which Executive was entitled
at the time of his death, shall terminate upon Executive’s death. Benefits under
all other employee benefit programs, plans and practices shall be paid in
accordance with their terms.

6.5          No Further Notice or Compensation or Damages. Executive understands
and agrees that he shall not be entitled to any further notice, compensation or
damages upon Termination of Employment under this Agreement, other than amounts
specified in this Section 6 and the Ancillary Documents.

6.6          Executive’s Duty to Provide Materials. Upon the termination of the
Term of Employment for any reason, Executive or his estate shall surrender to
the Company all correspondence, letters, files, contracts, mailing lists,
customer lists, advertising materials, ledgers, supplies, equipment, checks, and
all other materials and records of any kind that are the property of the Company
or any of its subsidiaries or affiliates, that may be in Executive’s possession
or under his control, including all copies of any of the foregoing.

7.            Notices. All notices or communications hereunder shall be in
writing, addressed as follows:

To the Company:

Chief Executive Officer

Peabody Energy Corporation

701 Market Street, Suite 900

St. Louis, Missouri 63101-1826

 

 

with copies to:

 

David R. Shevitz, Esq.

Kathleen Sheil Scheidt, Esq.

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661

 

To Executive at the address set forth on the signature page hereof

 

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of sending shall constitute the time at which notice was given.

 

13

 

--------------------------------------------------------------------------------

 

8.            Separability. If any provision of this Agreement shall be declared
to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

9.            Assignment. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the heirs and representatives of Executive and
the assigns and successors of the Company, but neither this Agreement nor any
rights or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of the Company.

10.          Amendment. This Agreement may be amended only by written agreement
of the parties hereto.

11.            Nondisclosure of Confidential Information; Non-Competition.

(a)        Executive, both during the term hereof and thereafter, will not,
directly or indirectly, use for himself or use for, or disclose to, any party
other than the Company, or any subsidiary of the Company (other than in the
ordinary course of Executive’s duties for the benefit of the Company or any
subsidiary of the Company), any secret or confidential information regarding the
business or property of the Company or its subsidiaries or regarding any secret
or confidential apparatus, process, system, or other method at any time used,
developed, acquired, discovered or investigated by or for the Company or its
subsidiaries, whether or not developed, acquired, discovered or investigated by
Executive. At the termination of Executive’s employment or at any other time the
Company or any of its subsidiaries may request, Executive shall promptly deliver
to the Company all memoranda, notes, records, plats, sketches, plans or other
documents made by, compiled by, delivered to, or otherwise acquired by Executive
concerning the business or properties of the Company or its subsidiaries or any
secret or confidential product, apparatus or process used developed, acquired or
investigated by the Company or its subsidiaries.

(b)          In consideration of the Company’s obligations under this Agreement,
Executive agrees that during the period of his employment hereunder and for a
period of

 

14

 

--------------------------------------------------------------------------------

 

one year thereafter, without the prior written consent of the Board, (i) he will
not, directly or indirectly, either as principal, manager, agent, consultant,
officer, stockholder, partner, investor, lender or employee or in any other
capacity, carry on, be engaged in or have any financial interest in, any entity
which is in competition with the business of the Company or its subsidiaries and
(ii) he shall not, on his own behalf or on behalf of any person, firm or
company, directly or indirectly, solicit or offer employment to any person who
is or has been employed by the Company or its subsidiaries at any time during
the 12 months immediately preceding such solicitation.

(c)          For purposes of this Section 11, an entity shall be deemed to be in
competition with the Company if it is principally involved in the purchase, sale
or other dealing in any property or the rendering of any service purchased,
sold, dealt in or rendered by the Company as a part of the business of the
Company within the same geographic area in which the Company effects such sales
or dealings or renders such services. Notwithstanding this subsection 11(c) or
subsection 11(b), nothing herein shall be construed so as to preclude Executive
from investing in any publicly or privately held company, provided Executive’s
beneficial ownership of any class of such company’s securities does not exceed
5% of the outstanding securities of such class.

(d)          Executive agrees that this covenant not to compete is reasonable
under the circumstances and will not interfere with his ability to earn a living
or to otherwise meet his financial obligations. Executive and the Company agree
that if in the opinion of any court of competent jurisdiction such restraint is
not reasonable in any respect, such court shall have the right, power and
authority to excise or modify such provision or provisions of this covenant as
to the court shall appear not reasonable and to enforce the remainder of the
covenant as so amended. Executive agrees that any breach of the covenants
contained in this Section 11 would irreparably injure the Company. Accordingly,
Executive agrees that, in the event that a court enjoins Executive from any
activity prohibited by this Section 11, the Company may, in addition to pursuing
any other remedies it may have in law or in equity, cease making any payments
otherwise required by this Agreement and obtain an injunction against Executive
from any court having jurisdiction over the matter restraining any further
violation of this Agreement by Executive.

 

15

 

--------------------------------------------------------------------------------

 

12.          Beneficiaries; References. Executive shall be entitled to select
(and change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative. Any reference to the masculine gender in this Agreement
shall include, where appropriate, the feminine.

13.          Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement (other than an action to enforce the covenants in
Section 11 hereof) or the Ancillary Documents shall be resolved by arbitration
in St. Louis, Missouri. Three arbitrators shall be selected, and arbitration
shall be conducted, in accordance with the rules of the American Arbitration
Association. The arbitrators shall have the discretion to award the cost of
arbitration, arbitrators’ fees and the respective attorneys’ fees of each party
between the parties as they see fit.

14.          Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the State of Missouri, without reference
to rules relating to conflicts of law.

15.          Effect on Prior Agreements. This Agreement and the Ancillary
Documents contain the entire understanding between the parties hereto and
supersedes in all respects any prior or other agreement or understanding, both
written and oral, between the Company, any affiliate of the Company or any
predecessor of the Company or affiliate of the Company and Executive.

16.          Withholding. The Company shall be entitled to withhold from payment
any amount of withholding required by law.

17.          Currency. All dollar amounts or references contained in this
Agreement and the Ancillary Documents refer to the United States dollar.

18.          Survival. Notwithstanding the expiration of the term of this
Agreement, the provisions of Section 11 hereunder shall remain in effect as long
as is reasonably necessary to give effect thereto in accordance with the terms
hereof.

 

16

 

--------------------------------------------------------------------------------

 

19.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.

 

PEABODY ENERGY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Gregory H. Boyce                                   12/21/06

 

 

Gregory H. Boyce                                         Date

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Eric Ford                                          
                        12/22/06

 

Eric Ford                                          
                              Date

 

_________________________________________________

 

Effective Date of Agreement:

First Day of Employment - TBD

 

 

Name of Executive:

Eric Ford

 

 

Address of Executive:

77 Moons Lane

 

Brookfield

 

Brisbane

 

Queensland 4069

 

Australia

 

 

Executive Team Position:

Executive Vice President and Chief Operating Officer

 

 

Base Salary:

$650,000 per annum

 

 

Annual Bonus Target:

80% of Base Salary (150% of Base Salary maximum)

 

 

Long-Term Incentive Plan Target:

250% of Base Salary (500% of Base Salary maximum)

 

 

Continuation Benefits:

1.   Medical, dental and vision benefits;

 

2.   Life insurance;

 

3.   Accidental death and dismemberment insurance;

 

and

 

4.   Health care reimbursement account.

 

 

17

 

 